Woods, J.,
delivered the opinion of the court.
There is no pretense that E. M. Porter did not appear before the examining board as a body on October 15 and 16, 1891, and stand the prescribed examination. It is not disputed, further, that the county superintendent examined and graded the papers and marked his estimate of the answers on the papers for each subject, and it is admitted, and shown, too, on the face of the record, that, according to this marking, grading and estimate, this applicant for license to teach made a general average of more than ninety per cent., and that a license to that effect was accordingly issued to the applicant, authorizing him to teach for three years.
The bungling amendment of section 54, chapter 24, laws of 1886, by section 8, chapter 71, laws of 1890, requires the action of the board of examiners to be that of the body, and not of the individual members of the board; but, as amended, the statute still requires the county superintendent to examine and grade the papers and mark his estimate of the answers on th’e papers for each subject. The meaning must be, if we are to *253give effect to every part of the' statute as amended, that the examiners, as a body, shall review and grade the examination papers, and that the county superintendent, in pursuance of that review and grading mark, shall write, the result of such review and grading on the papers. This is the only interpretation which will harmonize the amending section with the section sought to be amended.
The wholly unwarranted action of Drake, one of the original examining board before which Porter appeared in October, 1891, does, not in the slightest degree affect the rights of Porter. Drake, at the time when he mistakenly assumed to regrade the former examination papers and change the license long before issued to Porter, was without authority or power to act at all in the premises, and it is immaterial what he exacted or Porter conceded as a condition to the latter’s continuing to teach at all.
On the face of Porter’s examination papers, as they then and yet appear, his general average was over ninety per cent., and he then received and yet has a proper license to teach for three years from its date.
The fact that no memorandum of Porter’s license was made upon the stub in the book kept by the county superintendent is of as little moment as the subsequent mistaken and unauthorized action of the former examiner, Drake.
If there were irregularities in the mere marking of the examination papers by the county superintendent, for which the applicant was not responsible, he should not, nOr should the assistant teachers under him, lie denied their compensation for services faithfully rendered under the authority of a license 2)rima facie correct.

Reversed and remanded.